DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/12/2020 and 08/05/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
3.	Applicant filed amendment on 08/09/2021. Claims 1-18 are pending. Claims 1-3, 6-9, 12-15, and 18 are amended. Claims 1-18 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejection under 35 USC § 101
4.	The rejection under 35 USC § 101 is withdrawn.
Claim Rejections - 35 USC §112
5.	The rejections under 35 USC § 112(a) are withdrawn.
Rejections under 35 U.S.C. § 103
6.	Applicant’s arguments toward prior art references Boukobza and Puddu that references do not teach the amended claim limitations are not persuasive. Boukobza discloses amended claim limitations “instructions that identify the target transaction…”, “instructions that construct concealed data …”, and “instructions that replace the target transaction…” in paragraphs 25, 27, 28, 31, and shown in fig. 4 by variety set of rules.


Claim Interpretation
7.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
8.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
9.	Claims 1, 7, and 13 recite “obtaining, by an execution node … to be concealed … to the data to be concealed …”
Claims 3, 9, and 15 recite “concatenating a predetermined front marking character … to generate a first concatenation”.
Claims 4, 10, and 16 recite “concatenating a predetermined rear marking character … to generate a second concatenation”. 
to generate a third concatenation”.
Claims 6, 12, and 18 recite “sending the transaction … is to be recorded to the blockchain by each node …”
Claim 7 recited “A non-transitory, computer-readable medium … executable by a computer system to perform operations …”
The underlined limitations include intended use and are not give patentable weight.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claims 2, 8, and 14 recite the limitation “determining a target transaction storage location that corresponds to the target transaction identifier as a target transaction storage location …” It is unclear whether the limitation “a target transaction storage location” recited second is the same limitation recited first.
Claims 2, 8, and 14 recite the limitation “the target transaction stored”.  There is insufficient antecedent basis for this limitation in the claims.
Means Plus Function
14. 	Claims 1, 7, and 13 recite:
“instructions that identify”;
“instructions that construct”; 
“instructions that replace”. 
15.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 I.
Unclear scope
16. 	Claims 1, 7, and 13 recite “instructions that identify the target transaction…”, “instructions that construct concealed data…”, and “instructions that replace the target transaction …”
17. 	Specification in paragraphs 47-50 describe that the execution nodes perform the functions like identifying the target transaction, constructing concealed data, and replacing the target transaction. All instructions are executed at the nodes, while the claims are directed to the “execution nodes”, therefore, the scope is unclear. In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).
18.	Claims 3-6, 9-12, and 15-18 are rejected under the same rationale as claims 1, 7, and 13 because claims 3-6, 9-12, and 15-18 inherit the deficiencies of claims 1, 7, and 13 respectively due to their dependency.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20140280260A1 to Boukobza in view of US20200067697A1 to Puddu.
23.	As per claims 1, 7, and 13:
Boukobza discloses the following limitations:
obtaining, by an execution node of a … network, a target transaction identifier that corresponds to a target transaction comprising data to be concealed in a … associated with the … network, wherein the execution node has a permission to perform transaction concealment to the data to be concealed … 
generating, by the execution node and in response to the permission to perform the transaction concealment, a concealment instruction comprising the target transaction identifier [0030] 
sending, by the execution node, the concealment instruction to each node in the blockchain network, wherein the concealment instruction comprises: [0024]
instructions that identify the target transaction that comprises the data to be concealed in the blockchain network based on the target transaction identifier [0025], [0028], See Fig. 4   
instructions that construct concealed data for the data to be concealed through a hash operation on the target transaction [0025], [0027], See Fig.4
instructions that replace the target transaction with the concealed data [0025], [0031], See Fig.4
Boukobza does not explicitly disclose the following limitation:
blockchain.
However, Puddu, as shown, discloses the following limitations:
blockchain [0021] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on 
As per claim 7 Boukobza discloses the following limitations:
A non-transitory, computer-readable medium [0119] 
As per claim 13 Boukobza discloses the following limitations:
one or more computers [0113] 
one or more computer memory devices [0114] 

24.	As per claims 2, 8, and 14:
Boukobza  discloses the following limitations:
wherein a correspondence between a transaction identifier of each transaction and a storage location of the target transaction on the blockchain is pre-stored in each node of the blockchain network, and wherein the target transaction is replaced by performing operations comprising [0016] 
replacing the target transaction stored at the target transaction storage location with the concealed data [0024] 
Boukobza does not explicitly disclose the following limitation:
determining a transaction storage location that corresponds to the target transaction identifier as a target transaction storage location based on the correspondence pre-stored in each node.
However, Puddu, as shown, discloses the following limitations:
determining a target transaction storage location that corresponds to the target transaction identifier as a target transaction storage location based on the correspondence pre-stored in each node [0084] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on at least one of the one or more rules of Boukobza with the motivation to enhance a method with  new features like each corresponding mutable transaction identifier and unique identifying information stored in data structure the way that enables to keep track of them as taught by Puddu over that Boukobza.

25.	As per claims 3, 9, and 15:
Boukobza  discloses the following limitations:
obtaining a transaction hash of the target transaction identified by the target transaction identifier [0021] 
Boukobza does not explicitly disclose the following limitation:
concatenating a predetermined front marking character to a header of the transaction hash to generate a first concatenation;
determining the concealed data based on the first concatenation.

concatenating a predetermined front marking character to a header of the transaction hash to generate a first concatenation [0024] 
determining the concealed data based on the first concatenation [0026] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on at least one of the one or more rules of Boukobza with the motivation to enhance a method with  new features like each block in the blockchain has a block header and a data record, and before appending to the previous block each block is verified by a consensus protocol for changing a transaction  and mutable transaction information included into a new block of the blockchain as taught by Puddu over that Boukobza.

26.	As per claims 4, 10, and 16:
Boukobza does not explicitly disclose the following limitation:
concatenating a predetermined rear marking character to an end of the first concatenation to generate a second concatenation;
determining the concealed data based on the second concatenation.
However, Puddu, as shown, discloses the following limitations:
concatenating a predetermined rear marking character to an end of the first concatenation to generate a second concatenation [0031] 
determining the concealed data based on the second concatenation [0032] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on at least one of the one or more rules of Boukobza with the motivation to enhance a method with  new features like each block in the blockchain has a block header and a data record, and before appending to the previous block each block is verified by a consensus protocol for changing a transaction  and mutable transaction information included into a new block of the blockchain as taught by Puddu over that Boukobza.

27.	As per claims 5, 11, and 17:
Boukobza does not explicitly disclose the following limitation:
concatenating a remark to an end of the second concatenation to generate a third concatenation;
determining the third concatenation as the concealed data. 
However, Puddu, as shown, discloses the following limitations:
concatenating a remark to an end of the second concatenation to generate a third concatenation [0033] 
determining the third concatenation as the concealed data [0034] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on at least one of the one or more rules of Boukobza with the motivation to enhance a method with  new features like each block in the blockchain has a block header and a data record, and before appending to the previous block each block is verified by a consensus protocol for changing a transaction  and mutable transaction information included into a new block of the blockchain as taught by Puddu over that Boukobza.

28.	As per claims 6, 12, and 18:
Boukobza  discloses the following limitations:
storing the concealment instruction in a transaction  [0050] 
Boukobza does not explicitly disclose the following limitation:
sending the transaction to the blockchain network, wherein the concealed instruction encapsulated in the transaction is to be recorded to the blockchain by each node in the blockchain network. 

sending the transaction to the blockchain network, wherein the concealed instruction encapsulated in the transaction is to be recorded to the blockchain by each node in the blockchain network [0050] – [0053] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method that operates a blockchain to provide mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record taught by Puddu in a computer-implemented method for data tokenization that includes receiving, at a database network router, a database access request directed to a tokenized database, the tokenized database containing one or more tokenized data values, applying one or more rules to the request, rewriting the request based on at least one of the one or more rules of Boukobza with the motivation to enhance a method with  new features like each block in the blockchain has a block header and a data record, and before appending to the previous block each block is verified by a consensus protocol for replacing a transaction and mutable transaction information included into a new block of the blockchain as taught by Puddu over that Boukobza.

              Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

                                                                                                                                                                            30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)